Citation Nr: 0122186	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to February 9, 2001 
for the award of a 30 percent rating for residuals of pelvic 
pain, to include lysis of adhesions and amenorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision that 
awarded an increased rating, to 30 percent, for her pelvic 
pain, to include lysis of adhesions and amenorrhea, effective 
from February 9, 2001.  The veteran appealed the assigned 
effective date.


FINDINGS OF FACT

1.  The veteran was separated from active military service on 
January 29, 1999, and filed a claim for service connection 
for a pelvic disability on February 4, 1999.

2.  In January 2000, the RO granted service connection and 
assigned a noncompensable rating for chronic pelvic pain, 
with lysis of adhesions and amenorrhea, effective January 30, 
1999; the appellant was notified of the award via RO letter 
of February 10, 2001.

3.  On February 9, 2001, the veteran, through her 
representative, submitted private medical evidence confirming 
her continuing problems with chronic pelvic pain and 
adhesions unresponsive to treatment.


CONCLUSION OF LAW

The criteria for assignment for an effective date of January 
30, 1999, for the award of a 30 percent disability rating for 
chronic pelvic pain, to include lysis of adhesions and 
amenorrhea, are met.  38 U.S.C.A. §§ 5103(A), 5107, 5110(a) 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.400 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was discharged from service in late January 1999.  
In February 1999 she filed a claim for service connection for 
several disabilities, to include service connection for 
chronic pelvic adhesion disease.  

In connection with the claim, she underwent VA gynecological 
examination in March 1999.  The reported history included 
lower abdominal pain during military service.  She indicated 
that, although she underwent a laparoscopy and hysteroscopy, 
with release of multiple pelvic adhesions, in 1995, she 
continued to experience abdominal pain.  She also noted that 
a laparotomy, to include removal of her left ovary, was 
accomplished in 1998, but that that she experienced 
continuing pain.  Physical examination revealed a surgical 
scar in the groin region.  Abdominal tenderness with 
palpation was noted.  The examiner diagnosed chronic pelvic 
pain.  

In a May 1999 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for an 
abdominal surgical scar with keloid, to include pelvic pain 
and amenorrhea, effective from January 30, 1999, the day 
after the date of her separation from service.  In January 
2000, the RO found clear and unmistakable error in the May 
1999 rating decision, and assigned the veteran separate 
ratings for an abdominal surgical scar with keloid and for 
pelvic pain to include lysis of adhesions and amenorrhea, 
both evaluated as noncompensably disabling, effective January 
30, 1999.  The veteran and her representative were so 
informed by letter dated February 10, 2000.  

On February 9, 2001, veteran's representative filed a 
memorandum indicating that a higher rating for pelvic pain, 
to include lysis of adhesions and amenorrhea, was warranted, 
along with additional medical evidence, consisting of January 
2001 private examination records.  In a February 2001 rating 
decision, the RO awarded an increased rating, to 30 percent, 
for the veteran's service-connected pelvic disability, 
effective February 9, 2001.  She responded with a March 2001 
notice of disagreement requesting a January 31, 1999 
effective date for her award of a 30 percent disability 
rating.  A June 2001 statement of the case was afforded her 
on this issue, and she responded with a July 2001 substantive 
appeal, perfecting the issue for appeal to the Board.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, in view of the duties 
imposed by the law have essentially been complied with, as 
well as the Board's favorable disposition of the appeal, as 
explained below, a remand for the RO to explicitly consider 
the provisions of the new is not required.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  If a 
claim for service connection filed within one year of the 
date of discharge from active service is granted, the 
assigned effective date is the day following separation from 
service.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

As indicated above, the RO initially awarded service 
connection and granted a noncompensable evaluation for pelvic 
disability effective January 30, 1999, the date of the 
veteran's separation from service.  Based upon medical 
evidence received in connection with what the RO construed as 
an "increased claim," the RO awarded an increased rating, 
to 30 percent, effective from February 9, 2001, the date of 
"claim," consistent with the provisions of 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991) and 38 C.F.R. § 3.400(o) 
(2000).  

In this case, however, the veteran has asserted that the 
February 2001 request for reconsideration of her pelvic 
disability was not a new claim, but, rather, a continuation 
of her original January 1999 claim.  For the reasons to be 
discussed below, the Board agrees.  

The veteran's representative requested re-evaluation of the 
assigned rating, and filed additional private evidence, on 
February 9, 2001, within one year of the February 10, 2000, 
notification of the initial grant of service connection and 
award of a noncompensable evaluation.  As disagreement with 
the initial noncompensable evaluation assigned was received 
within one year of the notification of the January 2000 
rating action, that rating decision is not final (see 
38 U.S.C.A. § 7105 and  20.302, 20.1103), and the original 
claim, was, effectively, still pending.  Furthermore, as the 
evidence received on February 9, 2001 was evidence submitted 
to support the assignment of a higher initial evaluation in 
connection with the pending claim, and not a new "increased 
rating" claim, the provisions of 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o), governing assignment of 
effective dates for "increased rating" claims do not apply.  
See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing between a claim for an increased evaluation 
and a claim for a higher initial evaluation assigned 
following a grant of service connection).

The Board also finds that the evidence upon which the 30 
percent evaluation was awarded (private medical evidence 
showing a continuing history chronic pelvic pain and 
adhesions, despite ongoing treatment) did not, in fact, show 
a higher level of disability, but, rather, confirmed the 
persistency and severity of the veteran's pelvic condition.  
In this regard, the Board notes that the report of the March 
1999 VA medical examination, considered in connection with 
the original grant of service connection and assignment of an 
initial noncompensable evaluation, also documents evidence of 
pelvic pain and adhesions which had not been responsive to 
treatment since at least 1995.  Under these circumstances, 
and with resolution of all reasonable doubt in the 
appellant's favor, the Board finds that the criteria for the 
criteria for the 30 percent evaluation under Diagnostic Code 
7615, pursuant to which the veteran's service connected 
pelvic disability (other than the post operative scar) has 
been evaluated, by analogy, have been met since the effective 
date of the grant of service connection.  As such, it follows 
that assignment of a January 30, 1999 effective date for the 
award of the 30 percent evaluation is warranted.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

An effective date of January 30, 1999, for an award of a 30 
percent disability rating for chronic pelvic pain, to include 
lysis of adhesions and amenorrhea, is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

